Ames, C.
Jennie E. Brown was, in the year 1904, the owner of certain dwelling house property situate in the city of Lincoln, which the county assessor and his deputy valued and returned for taxation at the sum of $31,850. She made complaint to the county board sitting as a board of equalization that the property did not exceed $20,000 in value and asked to have the valuation reduced to that sum. The county board took the matter into consideration and after hearing testimony reduced the amount to $25,000. Prom an order of the board fixing the valuation at the last named sum an appeal was taken to the district court where pleadings were filed as in cases of appeals in ordinary adversary cases. The sole issue upon such pleading was raised by a denial in the answer of the following allegation *287in tbe petition: “Tbe complainant alleges that tbe valuation of said premises as returned by tbe assessor and as reduced by tbe board of equalization for tbe purposes of taxation for tbe year 1904 is largely in excess of tbe actual value of said property as defined by tbe statute. That the value of said property in tbe market in tbe ordinary course of trade does not exceed tbe sum of $20,000.” As tbe result of a trial tbe court sustained tbe contention of tbe plaintiff and adjudged tbe value of tbe property to be $20,000.
Tbe county prosecutes error in this court upon two contentions : First, that tbe judgment is not supported by tbe evidence; and, second, that tbe court erred in excluding evidence tending to show at wbat sums other similar property in tbe neighborhood bad been valued for taxation in tbe same year by tbe assessor and bis assistants and by the county board of equalization. Tbe latter contention cannot, in our opinion, be maintained. Tbe statutes under which tbe proceeding is bad, and having a bearing upon tbe questions involved in tbe controversy, are the following sections from tbe revenue act of 1903. (Comp. St. 1903, ch. 77, art. I.)
Section 12. “All property in this state not expressly exempt therefrom shall be subject to taxation, and shall be valued at its. actual value which shall be entered opposite each item and shall be assessed at twenty per cent of such actual value. * * * Actual value as used in this act shall mean its value in tbe market in tbe ordinary course of trade.”
Section 124. “Appeals may be taken from any action of tbe county board of equalization to tbe district court within twenty days after its adjournment, in tbe same manner as appeals are now taken from tbe action of tbe county board in allowance or disallowance of claims against the county. * * * The court shall bear tbe appeal as in equity without a jury, and determine anew all questions raised before tbe board which relate to the liability of the property to assessment, or tbe amount thereof, *288and any decision rendered therein shall be certified by the clerk of the court to the county clerk, who shall correct the assessment books in his office accordingly.”
We find nothing in these enactments indicating a legislative intent that upon the trial of an issue like that presented in this case the district court shall make use of the functions of a board of equalization, and, except to aid in the exercise of such functions, the evidence offered could have been of no advantage. It was not evidence of the value of the property in question nor even of the value of the property to which it directly referred, but, at most, of the opinion as to the value of the latter mentioned property of persons who were not produced as witnesses in court or otherwise subjected to examination or cross-examination, and about whose competency or credit the court could officially, at least, know nothing. The sole issue raised by the pleadings was the question, “What was the actual value of the property in the market in the ordinary course of trade?” We can discover no ambiguity-in the pleadings. The inquiry is very narrow and one with which the courts are accustomed to deal, and without doubt it should be tried and "determined in all respects in the same manner in which similar questions are treated in ordinary actions between private litigants. Under the issues in this case the court has nothing to do with theories of taxation or questions of proportional valuation or methods of equalization. Grimes v. City of Burlington, 74 Ia. 123, 37 N. W. 106; Lyons v. Board of Equalization, 102 Ia. 1.
As respects the sufficiency of the evidence, seven competent witnesses were sworn, none of whom estimated the property at more than $20,000 in market value. No attempt was made to refute them, except by cross-examination as to the separate value of the buildings and conjectural values of the lots considered as unimproved, by which means some of them were induced to admit that the sum of the two items exceeded their valuation of the whole. It is not difficult to understand how such may *289have been tbe case, or bow tbe naked lots might have found a more active and competitive market than tbe same ground incumbered by large and expensive buildings. At all events, tbe cross-examination affects only tbe credibility of tbe witnesses, wbicb tbe trial court was at least quite as capable of deciding upon as are we, and wbicb we do not regard as having been shaken.
We are unable to discover any error in tbe record, and recommend that tbe judgment of tbe district court be affirmed.
Oldham and Epperson, CC., concur.
By tbe Court: For tbe reasons stated in tbe foregoing opinion, it is ordered that tbe judgment of tbe district court be
Affirmed.